Honorable   James C. Jernigan               Opinion      No. M- 1158
President
Texas A&I University                        Re:     Whether Texas A&I
Klngsville,   Texas  78763                          University     may legally
                                                    receive,    for a nominal
                                                    consideration      or through
                                                    donation,     a tract of
                                                    land from the City of
                                                    Kingsville     wlthoutcon-
                                                    demnation proceedings
                                                    or express     legislative
Dear Sir:                                           authority?

       You'have requested     the opinion    of   this   office   regarding
the   above question.

     The first  question   to be answered is the authority    of
Texas A&I University    to acquire   the property by donation
or purchase.   All references     are to Sections of the Educa-
tion Code.

            1.   55.01(l)     defines   ~"institution  of higher educa-
                 tion"    as ,havlng the meaning assigned      it by
                 61.00 (7).       By virtue    of its enumeration   in 61.
                 OO3(3 j explained      by 61.003(4)   Texas A&I is
                 an 'lnstituion       of higher education"    under
                 61.003(7)     and is such for purposes      of Chapter
                 55 of the Code.

            2.   55.01(2)    defines   "board"    as the body having
                 control    of an institution      of higher education.

            3.   Chapter 55 deals with financing       permanent
                 improvements.     55.11 provides,   "Each board
                 is authorized    to acquire,
                 prope;ty   . . . on behalf   o??%%stituti%?
                  . . .   (Emphasis added.)




                                   -5646-
.   -




        Hon.   James C. Jernigan,       page 2            (M-1158)



                   4.   104.21 confers    upon the board at Texas A&I
                        at Kingsville    the same powers that are con-
                        ferred   upon the Board of Regents,    State
                        Senior Colleges,    except as otherwise    proved,
                        which under Section     95.31 “may acquire    land
                        needed for the proper operation     of a senior
                        college.    Such acquisition   may be by purchase
                        or condemnation.”

            These above provisions       of the Education    Code take this
        transaction      out of the language of Sectlo       24, Article    V
        of the current       General Appropriation    Act. r This rider
        would in effect       prevent any state agency receiving       appro-
        priations     from accepting    the donation   of real property     or
        expending     any of its appropriated      moneys for the purchase
        of real property       “without  the expressed    permission   and
        authorization      of the Legislature.    ”

            Our opinion   is that Texa s A&I University      through Its
        Board of Regents may acquire       the land by purchase,     con-
        demnation,   or donation.      We do not construe    the approprl-
        ation rider    as precluding    the acquisition   since general
        statutory   authority   exists   in support thereof.

            The above statutes          were in existence       at the passage of
        the current      General Appropriation         Act and the language
        “each Board Is authorized            to acquire,      . . . any property
                on behalf      o,f its institution          . .‘I and the other
        l%visions      above quoted constitute           existing   constitutional
        authorizati~on      for the acquisition        of property     inquired    about
        in your opinion        request.      The existence      of this pre-existing
        authorization       precludes     any question      of the applicability
        of Article     V,~ Section      24 (last   paragraph)     of the current
        Appropriation       Bill   to the question       presented,    since the
        latter    provision      by its expressed      language becomes appllca-
        ble only in the absence of existing               statutory    authorization
        for agency acquisition.



            1Acts 62nd Leg., R,.S. 1971,, as amended by Acts               62nd
             Leg., 1st C.S. 1971, p. V-45, 3805-3806.




                                           -.564-l.
.   -




        Hon. James C. Jernigan,        page 3          (M-1158)



            The statutory     authority  to acquire    by "purchase"     is
        not restricted     and is construed     to include   all lawful
        acquisitlonof     real estate   by any means whatever,       except
        by descent,     when so used in Its larger       and technical
        sense.     Cobb v. Webb, 64 S.W. 792(Tex.Civ.App.         1901,
        no writ);     73 C.S.S. 20'7, Property,    Section   15b(2);    Words
        and Phrases,     Vol. lA, p. 577, and authorities        therein
        cited.

             Such a statutory     code provision    as here involved      should
        be liberally     construed    with a view to effect      Its objects
        and to promote justice.         Art. 10(8),   V.C.S.     Accordingly,
        we construe    the authority      given for acquisitions      of lands
        by purchase    or condemnation       to have been used in the
        larger,   technical    sense so as to include      donations     or
        gifts.

            We express  no opinion    on the authority   of the City
        to make the conveyance.       We suggest,   however,  that Article
        5421q, Vernon's   Civil   Statutes,   be studied   and complied
        with to the extent    that It bears upon the questions       posed
        by you.

                                     -SUMMARY-

                          Texas A&I University   may legally    receive    by
                    conveyance    and for a nominal consideration       a
                    tract   of land to be legally    abandoned or disposed
                    of by the City of Kingsvllle       without benefit     of
                    formal condemnation    proceedings     or express   legls-
                    lative   authority.

                                                            truly   yours,




        Prepared     by Edward B. Rather
        Assistant     Attorney General




                                          -5640-
                                                              ^
.   .   .




        Hon. James C. Jernigan,         page 4     (M-1158)



        APPROVED: OPINION
        COMMITTEE

        Kerns Taylor,      Chairman
        W. E. Allen,      Co-Chairman

        Bill Campbell
        Fisher Tyler
        John Richards
        James Quick

        SAMUELD. MCDANIEL
        Staff Legal Assistant

        ALFREDWALKER
        Executive Assistant

        NOLA WRITE
        First Assistant




                                          -5649-